Citation Nr: 0018944	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-06 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to October 
1968.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Houston, Texas.  

By rating decision dated in December 1998, the RO denied 
entitlement to service connection for hypertension, bilateral 
hip condition, cervical spine condition, bilateral knee 
condition secondary to a low back condition, post-traumatic 
stress disorder and a bilateral ankle condition secondary to 
a low back condition.  The veteran appealed and a Statement 
of the Case was issued.  However, a substantive appeal was 
submitted as to the back disorder only; and as to the other 
disabilities, the veteran did not perfect his appeal.  
38 C.F.R. §§ 20.200, 20.201, 20.302 (1999).  Further, in the 
same rating decision, the RO deferred the issue of 
entitlement to nonservice-connected disability pension.  This 
issue is referred to the RO for any appropriate action.  

The RO, by rating decision dated in March 1999, denied 
entitlement to service connection for hearing loss, tinnitus 
and carpal tunnel syndrome.  The veteran timely filed a 
Notice of Disagreement in April 1999 as to the issue of 
tinnitus only.  A Statement of the Case was issued in May 
1999.  A Supplemental Statement of the Case was issued in 
October 1999. The veteran did not perfect his appeal.  38 
C.F.R. §§ 20.200, 20.202, 20.302 (1999).  

In his substantive appeal, VA Form 9, dated in April 1999, 
the veteran stated that he desired to withdraw his appeal of 
all other issues and desired to appeal only the issue of 
service connection for his low back condition.  He further 
claimed that he had developed a nervous condition due to his 
low back condition.  This issue is referred to the RO for any 
appropriate action.  



FINDING OF FACT

The claim of entitlement to service connection for a back 
disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from February 1965 to October 
1968.  The entrance examination report indicates that the 
veteran had no back disorder at the time of entry into 
service.  

The service medical records do not include a diagnosis of a 
chronic back disorder.  Service medical records show that in 
April 1966 the veteran complained of a backache, which he 
reportedly had for two days prior to the examination.  The 
veteran reported that the pain had decreased in severity 
since the initial onset.  Physical examination revealed a 
mild left paravertebral muscle spasm with no limitation of 
motion.  The assessment was back muscle strain.  The 
remaining service medical records show no further complaints 
of or treatment for the back.  

The separation examination report, dated in September 1968, 
shows that the veteran's musculoskeletal system was normal.  
The examiner noted a history of back pain in 1965.  It was 
reported that the back pain had been corrected by 
conservative treatment and that there had been no recurrence.  
On the accompanying medical history, the veteran reported 
having had recurrent back pain.  

VA outpatient treatment records dated from November 1998 to 
April 1999 show that the veteran reported chronic back pain 
and that he was status post laminectomy at L4-5 in 1996 and 
fusion in 1997.  The veteran reported that since that time he 
had had constant pain in the low back.  A treatment record, 
dated in December 1998, shows the veteran was fitted with a 
cane for walking support.  X-ray examination showed post-
surgical changes in the lower lumbar spine with metallic 
hardware and minimal degenerative changes.  The impression of 
X-ray examination of the lumbar spine in February 1999 was 
post-surgical status with two springs at the L4-5 disc space.  

In a VA general medical examination in February 1999, the 
veteran reported that he had hurt his back during service in 
1964 or 1965 and that he had been examined on two occasions.  
He stated that the diagnosis was unknown, but that he was 
told that he had chronic back pain.  The veteran further 
reported that after service discharge, the pain in his back 
was "dormant," until about 1992, at which time he sought 
treatment at the VA Medical Center in Beaumont.  He stated 
that X-ray examination had shown no pathology.  The veteran 
further reported that subsequently, in 1996, he ruptured a 
disc due to a work-related injury.  He stated that as a 
result he had undergone two back surgeries, to include a 
lumbar laminectomy in 1996 and subsequent fusion in May 1997.  
The veteran suggested that his back condition may be the 
result of a back injury during service that may have never 
healed.  The pertinent diagnosis was chronic lower back pain 
status post lumbar laminectomy and fusion.  The examiner 
opined that the veteran's on-the-job injury was not related 
to his back pain during service.  

In a VA examination for joints in February 1999, the veteran 
again reported a work-related injury in 1996.  The veteran 
stated that he was diagnosed with a herniated disc with 
radicular leg pain and that he underwent surgery in 1996.  He 
stated that he subsequently developed significant low back 
symptoms and underwent lumbar fusion.  X-ray examination of 
the lumbar spine revealed postsurgical status with two 
springs at the L4-5 disc space.  The relevant impression was 
mechanical low back pain, status post lumbar fusion, work-
related, moderately symptomatic.  

In his substantive appeal, VA Form 9, dated in April 1999, 
the veteran claimed that he sustained low back strain during 
service while stationed in Thailand and while at Dover Air 
Force Base in Delaware.  The veteran explained that during 
service, he was personally acquainted with the medical staff 
who freely gave him access to over-the-counter medications in 
order to cope with the pain while working.  The veteran 
stated that, "it should be noted that many times I would be 
requesting medication for my low back condition and the 
examining physician on-duty would examine me without any 
hassle."  The veteran reported that he recalls being treated 
on numerous occasions for low back strain during service and 
was told that it would not heal very quickly and that 
continued strenuous activity would aggravate his back 
condition.  The veteran indicated that his back condition 
continued to worsen until he eventually had to undergo 
surgery.  The veteran maintained that the surgeon who 
operated on his back "either misunderstood me or did not 
make the initial injury in the military an issue prior to 
performing surgery to my back."  The veteran claimed that a 
work-related injury aggravated the existing condition of his 
back, which had had its onset during service.  

Pertinent Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a claim must be accompanied by 
supportive evidence and that such evidence "must 'justify a 
belief by a fair and impartial individual' that the claim is 
plausible."  For a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).  If a claim is not well grounded, 
the application for service connection must fail, and there 
is no further duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, is service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for a back 
disability must be denied as not well grounded.  

The Board finds that the veteran has failed to establish a 
nexus between in-service incurrence of muscle strain and the 
current diagnoses of chronic lower back pain status post 
lumbar laminectomy and fusion and mechanical low back pain.  
Despite the veteran's contentions that he was treated on 
numerous occasions for back pain, the service medical records 
establish that the veteran was treated in April 1966 for a 
low back muscle strain and the examining physician did not 
diagnose a chronic lower back disorder at that time.  In 
fact, service medical records are negative for further 
complaints of pain subsequent to that treatment.  Finally, 
physical examination at separation in September 1968 showed 
that the veteran's musculoskeletal system was normal at that 
time.  

The post-service medical records show that the veteran has 
current diagnoses of chronic lower back pain status post 
lumbar laminectomy and fusion and mechanical low back pain.  
Consequently, the determinant issue in this case is whether 
the veteran's current low back disability is attributable to 
the muscle strain in 1966.  This is a question of medical 
etiology; therefore, competent medical evidence is required 
to well ground the claim.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

The veteran has not provided or identified competent medical 
evidence of a nexus between the muscle strain during service 
and his current back disability.  Despite the veteran's 
contention that back pain from service increased in severity 
after service discharge, the VA orthopedic examiner 
specifically stated that the veteran's mechanical low back 
pain, status post lumbar fusion, was work related.  The only 
evidence relating the current back condition to the in-
service strain consists of statements from the veteran.  The 
evidence does not establish that the veteran possesses a 
recognized degree of medical knowledge; therefore, his own 
opinions as to medical diagnoses and/or causation are not 
competent.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent evidence 
of a link between the low back muscle strain during service 
and the current condition, the claim is not well grounded.  

The Board acknowledges that the veteran alleges continuity of 
symptomatology.  However, no evidence of a nexus between his 
current condition, the claimed chronic symptoms and his in-
service injury was provided.  Consequently, continuity of 
symptomatology will not well ground this claim.

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for a back disability is 
denied.  



		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

